     Case: 1:16-cv-10140 Document #: 53 Filed: 01/24/20 Page 1 of 1 PageID #:104

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Carl Zeller
                                       Plaintiff,
v.                                                      Case No.: 1:16−cv−10140
                                                        Honorable Mary M. Rowland
CRST Lincoln Sales, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 24, 2020:


        MINUTE entry before the Honorable Maria Valdez: Settlement conference held
on 1/23/20, and a binding settlement was reached. All matters relating to the referral of
this action having been resolved, the case is returned to the assigned judge. Mailed
notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
